Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 1 of 19




                EXHIBIT B
            Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 2 of 19




               RIGHT OF REFUSAL AND PURCHASE OPTION AGREEMENT


        ThiSRight
              y     of Refusal and Purchase Option Agreement (this "Agreement") is entered into
as o f m e j r day ofi^^ , 2003 by and between the Tenants Development Corporation, a
        ^jr
Massachusetts non-profit corporation duly organized and existing in accordance with G.L.
c. 180, with an addreWat 400 Massachusetts Avenue, Boston, Massachusetts 021 16 ("Sponsor")
and Tenants' Development II, Limited Partnership, a Massachusetts limited partnership with an
address at 400 Massachusetts Avenue, Boston, Massachusetts 021 16 ("Owner"). This Right of
Refusal and Purchase Option is being granted with respect to the property shown on Exhibit A
attached hereto all located in Boston, Massachusetts (the "Property").

         By virtue of the subsidies and development assistance provided by and through Sponsor,
Owner has been able to acquire and rehabilitate affordable housing on the Property at a favorable
total cost of development, hi consideration of such subsidies, and so that Sponsor may continue
to fulfill its charitable purpose of providing housing for persons of low and moderate income.
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sponsor and Owner agree as follows:

         1.     Notice of Negotiations. During the term hereof, the Owner agrees to give notice
promptly to the Sponsor if the Owner commences discussions with any third party regarding the
sale of the Property.

       2.       Grant of Right.

                (a)     Owner grants to Sponsor a continuing right of refusal (the "Right of
       Refusal") to purchase the Property in the event Owner proposes to sell, transfer, assign,
       or ground lease all or substantially all Owner's interest therein. Notwithstanding anything
       to the contrary contained herein, the granting by the Owner of a mortgage, security
       interest, deed restriction, regulatory agreement, easement or other lien or encumbrance
       shall not constitute the disposition of an interest in the Property for purposes of this
       Agreement, hi the event of any proposed sale to a bona fide third party purchaser (which
       term shall hereafter include any transfers or ground leases as aforesaid), Owner shall
       deliver to Sponsor written notice of the proposed sale (a "Disposition Notice"), which
       notice shall state the name and address of the proposed purchaser, the proposed use of the
       Property, the sales price, the seller financing offered, if any, and all other material terms
       of the proposed sale, and, if a written contract or offer has been signed by either or both
       parties, a copy of the same shall be delivered with the Disposition Notice. If Sponsor
       desires to exercise its Right of Refusal, Sponsor shall have 30 days from its receipt of the
       Disposition Notice to deliver a written notice (the "Purchase Notice") to Owner stating
       that it intends to exercise its Right of Refusal hereunder.

               (b)    Notwithstanding the terms and conditions stated in the Disposition Notice,
       the following terms and conditions shall apply to any purchase by Sponsor or its
       nominee:
             Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 3 of 19




                          (i)    the date for delivery of the deed shall be specified in the Purchase
                   Notice and shall be not more than 120 days after Sponsor's receipt of the
                   Disposition Notice; and

                          (ii)    the purchase price shall be the lesser of:

                                  (x)    the price stated in the Disposition Notice, or

                                  (y)      the sum of the principal amount of outstanding
                          indebtedness secured by the Property (other than indebtedness incurred
                          within the 5-year period ending on the date of any sale to the Sponsor) and
                          all federal, state and local taxes attributable to such sale.

                           The greater of the price specified in clauses (A) and (B) shall be referred
                   to as the "Alternative Price". If the consideration payable for the Property by the
                   Sponsor is the consideration stated in the Disposition Notice, and such
                   consideration is in whole or in part property rather than cash, the Sponsor may
                   elect to accept the Owner's fair and reasonable estimate of the value of such
                   property expressed in dollars, or the Sponsor may elect to pay in cash as
                   consideration an amount equal to the value of such property as determined by a
                   fair and reasonable appraisal. To the extent that consent can be obtained from the
                   then holder(s) of any of the mortgage indebtedness with respect to the Property,
                   the Sponsor may pay all or a portion of the purchase price by assuming the
                   existing indebtedness of the Owner. The Owner agrees, upon request of the
                   Sponsor, to use its best efforts to obtain such consent of holder(s) of any
                   indebtedness.

                            (iii) the Purchase Notice shall state whether the purchase price shall be
                   the consideration specified in the Disposition Notice or the Alternative Price. If
                   the purchase price stated in the Purchase Notice is the Alternative Price, as a
                   condition precedent to the exercise of the Right of Refusal, the Sponsor shall
                   certify that it is an organization exempt from income tax under Sections 501(c)(3)
                   or (4) of the Internal Revenue Code of 1986, as amended ("Code"), which has
                   been determined by the state housing credit agency not to be affiliated with, or
                   controlled by, a for-profit organization, and which has as one of its exempt
                   purposes the fostering of low-income housing.

        3.         Grant of Option.

                (a)     The Owner hereby grants to the Sponsor an option (the "Option") to
        purchase the Property following the close of the Compliance Period as defined under
        Section 42(i)(l) of the Code, on the terms and conditions set forth in this Agreement and
        subject to the conditions precedent to the exercise of the Option specified herein.

                (b)     The purchase price for the Property pursuant to the Option (the "Option
        Price") shall be the greater of the following amounts:

                          (i)     The amount set forth in Paragraph 2(b)(ii)(y) hereof; and

GSDOCS-1241243-1
          Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 4 of 19




                          (ii)    The fair market value of the Property, appraised as low-income
                   housing to the extent continuation of such use is required under the Regulatory
                   Agreement or the Project Documents, by Appraisal (as defined in the Partnership
                   Agreement (as hereinafter defined)).

                (c)     If Sponsor elects to exercise the Option, it shall give Owner written notice
        (the "Option Notice") and shall specify a date for delivery of the deed by Owner of not
        less than one hundred twenty (120) days after Owner's receipt of the Option Notice. To
        the extent that consent can be obtained from the holder(s) of any of the mortgage
        indebtedness with respect to the Property, the Sponsor may pay all or a portion of the
        Option Price by assuming the existing indebtedness of Owner. The Owner agrees upon
        request of the Sponsor to use its best efforts to obtain the consent of such holders.

       4.      Terms of Sale. The following provisions shall apply to any sale of the Property
pursuant to the Right of Refusal or Option granted hereunder:

                (i)   the place for the delivery of the deed or other transfer documents shall be
        the Suffolk County Registry of Deeds ("Registry of Deeds") or such other location as is
        mutually acceptable to the Sponsor and the Owner.

                 (ii)    in any sale pursuant to (A) the Option or (B) the Right of Refusal if the
        sale is for the Alternative Price, the Property shall be conveyed in "as is" condition, with
        all defects, and the Owner shall have no obligation to make any repairs or improvements
        in connection with such sale.

               (iii)    except as otherwise specified in this Section 2(b), the terms and conditions
        applicable to a purchase by the Sponsor or its nominee shall be as specified in the
        Disposition Notice.

                 (iv) Upon receipt of a Purchase Notice from Sponsor exercising the Option or
        the Right of Refusal, the Owner shall promptly provide to the Sponsor an abstract of title
        or registered property abstract to the Property, certified to a current date to include,
        without limitation, proper searches covering bankruptcies, judgments, and state and
        federal liens. At the closing, the Owner shall deliver to the Sponsor a good and sufficient
        quitclaim deed conveying good and clear record and marketable title to the Property,
        subject only to those liens and encumbrances set forth on the title insurance policy
        obtained by the Owner upon its acquisition of the Property and subject further to liens in
        favor of such lenders whose debt is to be assumed pursuant to Section 2(b)(ii) or
        Section 3(c) above and to such other encumbrances which do not materially interfere
        with the use of the Property as affordable residential housing, hi the event that such title
        cannot be delivered at closing, there shall be a 30-day extension, during which period the
        Owner shall use reasonable efforts to clear title. At the closing, the parties shall make
        equitable adjustments for items as are typically adjusted in connection with the transfer of
        multi-family housing such as the Property.

               (vi) Exercise of the Option or the Right of Refusal by the Sponsor shall
        operate to terminate and extinguish any purchase agreement between the Owner and any

                                                  -3-

GSDOCS-1241243-1
             Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 5 of 19




        other party or parties thereto, and such other party or parties shall thereupon have no right
        or interest whatsoever in the Property or any part thereof or in the agreement between the
        Owner and the Sponsor formed by the exercise of the Option or Right of Refusal.

                (vii) If in the case of the Right of Refusal, the Sponsor does not deliver a
        Purchase Notice to Owner within the above-described 30 day period, or Sponsor fails to
        perform its obligations and conclude the transaction within 120 days from the Disposition
        Notice, Owner may thereupon proceed to sell the Property to the proposed purchaser at
        any time within 180 days from the date of the Disposition Notice upon the terms and
        conditions set forth in the Disposition Notice and may record a certificate executed under
        pains and penalties of perjury in the Registry of Deeds evidencing its compliance with its
        obligations hereunder, which certificate shall be deemed conclusive in favor of bona fide
        third party purchasers for value. If Owner does not complete the sale of the Property
        within this 180-day period, Sponsor's Right of Refusal shall once again apply. If the
        Property is disposed of to a different party or for different consideration or on any
        different terms from those stated in the Disposition Notice given by the Owner, then any
        such disposition by the Owner shall be null and void and the Property shall continue
        subject to the Right of Refusal.

                 (viii) In the event that the Owner fails to offer the Property to the Sponsor as set
        forth above, whoever may then hold title shall convey the Property forthwith to the
        Sponsor, upon demand, for the same consideration that the Sponsor would have had to
        pay had the offer been properly made. Such demand of the Sponsor upon the then title
        holder shall be made within sixty (60) days after receipt by the Sponsor of actual notice
        that a transfer of the Property has been completed. Constructive notice by recording or
        otherwise shall not constitute such actual notice.

        5.      Assignment. Sponsor may assign or transfer its rights hereunder, either in general
or in any specific instance, to a qualified nonprofit organization (as defined in Section 42(h)(5)(c)
of the Code). Any general assignment shall only be effective if the name and record address for
notice of the assignee are duly recorded in the Registry of Deeds.

        6.      Subordination. This Agreement is and shall remain automatically subject and
subordinate to any bona fide mortgage to (or assigned to) an institutional or governmental lender
with respect to the Property and, in the event of a foreclosure of any such mortgage, or of the
giving of a deed in lieu of foreclosure to any such mortgagee, this Agreement shall become void
and shall be of no further force or effect.

        7.         Notice

                (a)     Any notices, consents, approvals, submissions or demands given under
        this Agreement (herein called "Notice" or "Notices") shall be in writing. Unless
        otherwise required by law or governmental regulation, notices shall be deemed given if
        sent by registered or certified mail, return receipt requested, postage prepaid (1) to
        Sponsor at the address of Sponsor set forth above or such other address as Sponsor may
        designate by recording a notice thereof in the Registry of Deeds or (2) to Owner at the
        address set forth above with a copy to Fleet National Bank, One Federal Street, Boston,

GSDOCS-1241243-1
          Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 6 of 19




        Massachusetts 02110, or such other addresses as Owner may designate by recording a
        notice thereof in the Registry of Deeds. Addresses for the receipt of notice may not be
        changed except by Notice given as set forth above.

               (b)     If this Agreement provides for a designated period after a Notice within
        which to perform an act, such period shall commence on the date of receipt of the Notice.

                (c)     If this Agreement requires the exercise of a right by Notice on or before a
        certain date or within a designated period, such right shall be deemed exercised on the
        date of mailing of the Notice pursuant to which such right is exercised.

        8.         Miscellaneous

                (a)      Owner agrees to insert reference to this Agreement in any deed, ground
        lease, or other instrument for conveyance transfer of the Property, provided, however,
        that the enforceability of this Agreement shall not be affected by a failure to insert a
        reference to this Agreement in any such deed, ground lease or other instrument.

                 (b)   In no event shall the Option or the Right of Refusal hereunder or a sale
        after a purchase pursuant to such Option or Right be exercised so as to restrict ownership,
        use or occupancy of Property because of race, creed, color, sex, religion, or national
        origin or any other basis prohibited by law.

               (c)      This Agreement shall be governed by and construed in accordance with
        the laws of the Commonwealth of Massachusetts and may not be amended other than by
        an agreement in writing signed by an authorized representative of the party to be charged
        therewith and recorded with the Registry of Deeds.

                (d)    If any of the provisions of this Agreement, or the application thereof to
        any person or circumstance shall, to any extent, be invalid or unenforceable, the
        remainder of this Agreement and its application to other persons or circumstances shall
        not be affected thereby and each of the other provisions of this Agreement shall be valid
        and enforceable to the fullest extent permitted by law.

                (e)     The term of this Agreement shall be thirty years commencing on the date
        first written above unless sooner terminated pursuant to the provisions hereof, and
        provided that the Option granted hereunder shall terminate upon disposition of the
        Property if the requirements imposed by the Right of Refusal have been observed. This
        Agreement and the Right of Refusal and Option herein granted are covenants running
        with the land and the terms and provisions hereof shall be binding upon, inure to the
        benefits of and be enforceable by the parties hereto and their respective successors and
        assigns.

               (f)     Capitalized terms used herein but not defined shall have the meanings
        ascribed to them in the Amended and Restated Limited Partnership Agreement of the
        Owner of even date herewith (the "Partnership Agreement").


                                                 -5-

GSDOCS-1241243-1
          Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 7 of 19




      EXECUTED AND INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
AS OF THE DATE FIRST WRITTEN ABOVE.


                                      TENANTS DEVELOPMENT CORPORATION




                                            Title:


                                      TENANTS' DEVELOPMENT II, LIMITED
                                      PARTNERSHIP

                                      By:       Tenants Development II Corporation., its
                                                general partner




GSDOCS-1241243-1
          Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 8 of 19




                         COMMONWEALTH OF MASSACHUSETTS

                   ss.                                            .       <12±_JL_, 2003


       Then personally appeared before me rw"y Cfafrtt&t         , f^iJ^-f _             of
Tenants Development II Corporation, general partner of Tenants Development Corporation
Limited Partnership and acknowledged the foregoing to be his/her free act and deed and that of
Tenants' Development II Corporation., as general partner aforesaid.



                                            Notary Public
                                            My Commission Expires:


                         COMMONWEALTH OF MASSACHUSETTS

                   ss.                                                   Ju^ ao       , 2003

       Then personally appeared before me    --?   l*k<><xJei _      ,    it* ^ of
Tenants Development Corporation and acknowledged the foregoing to be his/her free act and
deed and that of said corporation.


                                            Ll
                                            Notary Public ff tylU*~       H. Cs*\+
                                            My Commission Expires:




GSDOCS-1241243-1
      Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 9 of 19




                                           EXHIBIT A

                                       Property Description


Parcel RD-38    545 Massachusetts Avenue

        Lot numbered 56 on a plan entitled "A Plan of City Land to be sold October 30, 1850"
recorded with Suffolk Deeds at the end of Book 615, bounded:

NORTHEASTERLY                    by Massachusetts Avenue (formerly that part of Chester Street
                                 which bounded on Chester Square), 25 ft.;
NORTHEASTERLY                    by Lot No. 58 on said plan, 100 ft.;
SOUTHWESTERLY                    by Northampton Street, 25 ft.; and
SOUTHEASTERLY                    by Lot No. 54 on said plan, 100 ft.;

        Containing 2500 square feet of land.


Parcel RD-38    547 Massachusetts Avenue

       Lot numbered 54 on a plan recorded with said Suffolk Deeds at the end of Book 615,
bounded:

NORTHWESTERLY                    by Lot No. 56 on said plan, 100 ft.;
NORTHEASTERLY                    by Massachusetts Avenue, formerly Chester Square, 25 ft.;
SOUTHEASTERLY                    by Lot No. 52 on said plan, 100 ft.;
SOUTHWESTERLY                    by Northampton Street, 25 ft.;

        Containing 2500 square feet of land.


Parcel RD-41    23 Wellington Street

         A certain parcel of land with the buildings thereon now known as and numbered 23
Wellington Street, situated in Boston, Suffolk County, being all of Lots 7 and 6 and the larger
part of Lot 5 on a plan by Alexander Wadsworth dated December 8, 1879, and recorded with
Suffolk Deeds Book 1578, Page 275 and more fully bounded and described as follows:

        BEGINNING at a point in the Northeasterly side of Wellington Street, 316 ft. Northwest
from Columbus Avenue;
        thence running Northwest by Wellington, 58 ft. to land now or formerly of Henrietta K.
White and now or formerly of Francis L. Willard;
        thence turning and running Northeasterly by said land now or formerly of White and
Willard, 104 ft. to the center of a passageway 10 ft. wide;
        thence turning and running Southeasterly by the center line of said passageway 58 ft. to
land now or formerly of A.A. Marcus and now or formerly of the Museum of Fine Arts;
        thence turning and running Southwesterly by said land now or formerly of Marcus and
the Museum of Fine Arts, 104 ft. to the POINT OF BEGINNING.

        Containing 5,742 sq. ft., more or less.


                                                  A-1
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 10 of 19




Parcel RD-42    115 West Newton Street

        Parcel of land in Boston bounded:

        BEGINNING at south comer of mortgaged premises at point in northeast line of West
Newton Street 90 ft. northwest from north corner of Tremont Street and West Newton Street;
        thence running northwest on said West Newton Street 22 ft.;
        thence northeast by line parallel with Tremont Street, 72 ft.;
        thence southeast by passageway 10 ft. wide, 22 ft.;
        thence southwest by line parallel with Tremont Street and bounded by passageway 10 ft.
wide, 72 ft. to POINT OF BEGINNING;

        containing 1584 sq. ft.


Parcel RD-44    96 West Springfield Street

       All that lot of land with building thereon, numbered 96 West Springfield Street and
shown as Lot 6 on plan dated January 12, 1858 in Book 732 Page 51 bounded:

        Northeast by West Springfield Street 18 ft. 11 in.;
        Northwest by Lot 5 on plan, being land now or late of Watson, 64 ft.;
        Southwest by passageway to Shawmut Avenue 18 ft. 11 in.;
        Southeast by Lot 7 on plan, being land now or late of Pierce, 64 ft.;
        Northwest and Southeast lines run through middle of brick partition walls.


Parcel RD-47    5 Braddock Park

        A certain parcel of land with the buildings thereon now known as and numbered 5
Braddock Park, situated in Boston, Suffolk County, Massachusetts, being the greater part of Lot 3
on a plan by Fuller & Whitney, Surveyors, dated October 4, 1875, recorded with Suffolk Deeds,
Book 1290, Page 248, bounded as follows:

SOUTHWESTERLY                     by Braddock Park, formerly Berwick Park, 33 ft.;
NORTHWESTERLY                     by a passageway 10 feet wide, now Public Alley #542,44.75 ft.;
NORTHEASTERLY                     by land of owners unknown, 33 ft.;
SOUTHEASTERLY                     by Lots 1 and 2 on said plan, 44.75 ft.;

        Containing 1444 square feet of land.




Parcel RD-48    506 Columbus Avenue

       Certain parcel of land with buildings thereon on southeast side of Columbus Avenue
bounded:



                                                A-2
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 11 of 19




        BEGINNING at a point on Columbus Avenue 111 ft. southwest from southwest corner of
Columbus Avenue and Rutland Square;
        thence running southwest by said Columbus Avenue 24 ft. 7 1A in.;
        thence turning and running southeast by land now or late of Ordway through center of
brick partition wall 80 ft. 11 in.;
        thence turning and running northeast 24 ft. 7 1A in.;
        thence turning and running northwest by land now or formerly of Rand through center of
brick partition wall 80 ft. 11 in. to POINT OF BEGINNING on Columbus Avenue.


Parcel RD-49     24 East Springfield Street

         A certain lot of land with the buildings thereon situated on East Springfield Street in said
Boston, bounded and described as follows:
         BEGINNING at the most westerly corner of said premises, being a point in the
Northeasterly line of Springfield Street 400.45 ft. from the corner of Springfield Street and
Harrison Avenue;
         Thence Northwesterly at right angles with Springfield Street by a line running through
the center of the brick partition wall 70 ft.;
         NORTHEASTERLY bounded by a passageway 10 feet wide parallel with Springfield
Street, 21 ft,;
         SOUTHWESTERLY at right angles with said passageway by a line running through the
center of the brick partition wall 70 ft.;
         SOUTHEASTERLY by Springfield Street 21 ft. to the POINT OF BEGINNING.

         Containing 1470 square feet more or less and being Lot 4 on a plan recorded with plans
of City lands sold Liber 2, Folio 94, in the office of the Superintendent of Public Lands in said
Boston.


Parcel RD-50    403 Massachusetts Avenue

       A certain parcel of land with the buildings thereon now known as and numbered 403
Massachusetts Avenue (formerly West Chester Park) in Boston, being Lot 1 on the Plan of Lots
on West Chester Park by T. William Harris dated October 2, 1884, described as follows: running

SOUTHWESTERLY                    through the middle of said partition wall and by said land now or
                                 formerly of Yeaton, 95 ft. to a passageway 10 feet wide; thence
                                 turning and running
NORTHWESTERLY                    by said passageway, 18.78 ft. to Lot 2 on said plan; thence
                                 turning and running
NORTHEASTERLY                    by Lot 2, 95 ft. to Massachusetts Avenue; thence turning and
                                 running
SOUTHEASTERLY                    by Massachusetts Avenue, 19 ft. to the point of beginning.

        Containing 1794.55 square feet.


Parcel RD-51     407 Massachusetts Avenue

        Land in Boston, dwelling house and land bounded:


                                                 A-3
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 12 of 19




         Northeast by Massachusetts Avenue (formerly West Chester Park) extended 20 ft.;
         Southeast by house and land formerly mortgaged by John W. Shapleigh, John Goldsburn,
executor, and trustee by deed of mortgage recorded in Book 970 Page 124, by line through center
of brick partition wall 95 ft.;
         Southwest by passageway 10 ft. wide extending to Columbus Avenue, 20 ft.;
         Northwest by land formerly mortgaged by said Shapleigh, J. Mason Everett by deed of
mortgage in Book 970 Page 48 by line through center of brick partition wall 95 ft.


Parcel RD-52    419 Massachusetts Avenue

        Parcel of land with buildings thereon in Boston bounded:

        Northeast by Massachusetts Avenue (formerly West Chester Park) 22 ft.;
        Southeast by land now or formerly of Calvin Swallow by line through middle of partition
wall, 22 feet northwest from land conveyed to Hiram P. Bean, by deed in Book 933 Page 54, 95
ft;
        Southwest by 10 foot passageway 22 ft.;
        Northwest by land now or late of E.S. Johnson by line through middle of partition wall 95
ft.;
        Said premises are numbered 419 Massachusetts Avenue.


Parcel RP-53    423 Massachusetts Avenue

         The land in Boston known as 423 Massachusetts Avenue, situated on the Southwesterly
side of Massachusetts Avenue, formerly called West Chester Park, a short distance northwesterly
from Columbus Avenue in said Boston, being known as an unnumbered lot on a certain plan
recorded with Suffolk Deeds, Book 933 Page 55, and said parcel is bounded and described as
follows:

NORTHEASTERLY                   by Massachusetts Avenue, 22 ft.;
SOUTHEASTERLY                   by another unnumbered lot shown on said plan by a line
                            -   supposed to run through the middle of the brick petition wall,
                                105 ft.;
SOUTHWESTERLY                   by land marked Nathan Matthews on said plan, 4.44 ft.;
NORTHWESTERLY                   by the same, 5 ft.;
SOUTHWESTERLY                   by the same, 17.56ft; and
NORTHWESTERLY                   by land marked Calvin Swallow on said plan, by a line supposed
                                to run through the middle of the brick partition wall, 100 ft.

        Containing 2722 1/5 square feet of land, more or less.




                                               A-4
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 13 of 19




Parcel RD-54    569 Massachusetts Avenue

        Land with buildings thereon in Boston, numbered 569 Massachusetts Avenue, bounded:

        on northwest by Lot 34 on plan entitled "Plan of City Lands to be sold on October 30,
1850," there measuring 94 ft.;
        on southeast by Lot 30 on plan 94 ft.;
        Northeast by Massachusetts Avenue 25 ft.;
        Southwest by passageway 6 feet wide there measuring 25 ft.


Parcel RD-54    571 Massachusetts Avenue

        Lot 30 Massachusetts Avenue on plan at end of Book 615, bounded:

        northwest by Lot 32 on plan by line running through center of partition wall 94 ft.;
        northeast by Massachusetts Avenue, formerly Chester Square, 25 ft.;
        southeast by Lot 28 on plan by line running through center of partition wall 94 ft.;
        southwest by 6 ft. passageway 25 ft.;

        containing 2350 sq. ft.


Parcel RD-54    573 Massachusetts Avenue

     Certain parcel of land with buildings thereon in Boston, County of Suffolk,
Commonwealth of Massachusetts, being Lot 28 on plan at end of Book 615, bounded:
     on northwest by Lot 50 on said plan 94 ft.;
     on northeast by Massachusetts Avenue 25 ft.;
     on southeast by Lot 26 on plan 94 ft.;
     on southwest by 6 foot passageway 25 ft.


Parcel RD-55    553 Massachusetts Avenue

        Certain parcel of land with building thereon being Lot 48 on "A Plan of City Land to be
sold October 30,1850" bounded:

        on northwest by Lot 50, 100 ft. by line running through center of brick partition wall;
        on northeast by Massachusetts Avenue (formerly that part of Chester Street that bounds
Chester Square) 25 ft.;
        on southeast by Lot 46 on plan 100 ft. by line running through center of brick partition;
        southwest by Northampton Street 25 ft.;

        containing 2500 sq. ft.


Parcel RD-56    560 Massachusetts Avenue

        Lot 37 on plan at end of Book 615 bounded:



                                                A-5
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 14 of 19




         West by Massachusetts Avenue on curved line 30 ft. 2 1A in.;
         Northwest by Lot 39 on plan by line supposed to be in part through middle of brick
partition wall, 113 ft. 9 3/8 in.;
         Northeast by West Springfield Street 25 ft.;
         Southeast by Lot 99 and Lot 35 on plan by line supposed to be in part through middle of
brick partition wall 130 ft. 7 in.;

        Containing 3036 sq. ft.


Parcel RD-58    663 Massachusetts Avenue

        A certain parcel of land situate in said Boston, bounded and described as follows:

Northeasterly                     by the southwesterly line of Massachusetts Avenue, 21.84 ft.;
Southeasterly                     6 ft.;
Northeasterly                     0.39 ft., and
Southeasterly                     36.10 ft., all by land now or formerly of James J. Crosby et al;
Southwesterly                     by land now or formerly of said Crosby et al and by Lot 2 as
                                  shown on plan hereinafter mentioned, 23.34 ft.; and
Northwesterly                     36.10ft.;
Northeasterly                     0.68 ft.; and
Northwesterly                     6 ft., all by Lot 2 as shown on said plan.

         Said land is shown as Lot One (1) on a subdivision plan drawn by Edmund C. Corsano,
A.J. laluna, Surveyors, dated May 5, 1962, as approved by the Court, filed in the Land
Registration Office as plan No. 4868-B, a copy of a portion of which is filed with certificate of
title No. 69646.


Parcel RD-59    29 Rutland Street

        Certain parcel of land on northeast side of Rutland Street, Boston, bounded:

         Southwest by Rutland Street 16 '/2 ft.;
         Northwest by land now or formerly of Tousaro by line running through center of brick
partition wall 45 ft.;
         Northeast by land of Talbot and land now or late of Root 16 V* ft.; and
         Southeast by land now or late of Hunt by line running through center of brick partition
wall 45 ft. to POINT OF BEGINNING.


Parcel RD-69    57 Worcester Street

        Certain parcel of land with buildings thereon, numbered 57 Worcester Street bounded:

           BEGINNING at point on northeast side of Worcester Street 165 ft. 8 in. northwest from
20 foot street or way called Newland Street;
           and from such point running northwest, bounded southwest by said Worcester Street 20
ft. 4 in.;



                                                 A-6
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 15 of 19




        thence turning and running northeast parallel with Newland Street by line running
through center of brick partition wall 91 ft. to 10 foot passageway;
        thence turning and running southeast on said 10 foot passageway 20 ft. 4 in.;
        thence running southwest by line through center of brick partition wall 91 ft. to POINT
OF BEGINNING.

           Being Lot 9 on plan in Book 711 Page 201.


Parcel RD-72       405 Massachusetts Avenue

           Land in Boston with the buildings thereon, bounded and described as follows:

         Northeasterly by Massachusetts Avenue, 20 ft.;
         Southeasterly by land now or late of Shapleigh, by a line through the middle of a brick
partition wall, 95 ft.;
         Southwesterly by a 10 foot passageway to Columbus Avenue, 20 ft.;
         Northwesterly by land now or late of Swallow by a line through the middle of a brick
partition wall, 95 ft.


Parcel RD-73       421 Massachusetts Avenue

           Certain lot of land with buildings thereon in Boston, bounded:

         Northeast by Massachusetts Avenue (formerly West Chester Park) 22 ft.;
         Southeast by land conveyed by Calvin Swallow to Hiram P. Bean in Book 933 Page 54
by line running through middle of brick partition wall, 95 ft.;
         Southwest by passageway 10 ft. wide extending to Columbus Avenue, 22 ft.;
         Northwest by land now or late of J.F. Cane by line passing through middle of brick
partition wall 95 ft.;

           Conveyed with full and encumbered right of way and drainage in passageway.


Parcel RD-74       425 Massachusetts Avenue

       Certain parcel containing 2310 sq. ft. with buildings thereon on southwest side of
Massachusetts Avenue, a short distance northwest from Columbus Avenue, in Boston, bounded:

           Northeast by Massachusetts Avenue 22 ft.;
           Southeast by land now or late of Ahl, by line in part through middle of brick party wall
105 ft.;
        Southwest by land formerly of Nathan Matthews 22 ft.;
       Northwest by land now or late of Perkins by line in part through middle of brick party
wall 105 ft.;

       Together with rights of way and drainage in and over 10 foot passageway running
northwest from Columbus Avenue, across rear of above described parcel.




                                                  A-7
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 16 of 19




Parcel RD-75     401 Massachusetts Avenue

         Being Lot 2 on Plan of Lots of West Chester Park by T. William Harris dated October 2,
1884.
         Bounded:

         BEGINNING on Massachusetts Avenue at Lot 1 on said plan;
         thence running southwest on said Lot 1, 95 ft. to passageway 10 feet wide;
         thence northwest on said passageway 19 ft. to Lot 3 on plan;
         thence northeast on Lot 3, 95 ft. to Massachusetts Avenue;
         thence southeast on Massachusetts Avenue to POINT OF BEGINNING;
         containing 1805 sq. ft. Southeast and northwest boundaries are through brick partition
walls.

         Together with usual rights in passageway in rear.


Parcel RR-69     30 Greenwich Park

         Land situated on Greenwich park bounded:

      BEGINNING at point on southwest side of Greenwich Park 322 ft. northwest from
Columbus Avenue;
      and running northwest on Greenwich Street 21 ft.;
      thence southwest by line through middle of brick partition wall 105 ft;
      thence southeast 21 ft.;
      thence northeast by line through middle of brick partition wall 105 ft. to the POINT OF
BEGINNING.


Parcel RR-83     612 Massachusetts Avenue

         All that parcel of land with buildings thereon in Boston, being Lot 11 on plan of City
lands at end of Book 615, bounded:

         southwest on Massachusetts Avenue, formerly Chester Square, 26 ft.;
         northwest on Lot 13 on said plan 116 ft.;
         northeast on land now or formerly of AJ. Allen 26 ft.;
         southwest by Lot 9 on said plan 116 ft.


Parcel RR-84     623 Massachusetts Avenue

         Lot 4 on plan at end of Book 615, bounded:

         northwest by Lot 6 on plan 70 ft.;
         northeast by Massachusetts Avenue (formerly called Chester Square) 24 ft.;
         southeast by Lot 2 on plan 70 ft.;
         southwest by passageway 20 feet wide, 24 ft.;

         containing 1680 sq. ft.


                                                A-8
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 17 of 19




Parcel RR-85    627 Massachusetts Avenue

         Certain parcel containing 1680 sq. ft. with buildings thereon on southwest side of
Massachusetts Avenue a short distance northwest of Washington Street, Boston, being Lot 2 on
plan at end of Book 615, bounded:

        northeast by Massachusetts Avenue 24 ft.;
        southeast by Lots 113, 114, 115, 70 ft.;
        southwest by Lot 115 on plan 20 ft. and by way called Chester Place 4 ft.;
        northwest by Lot 4 on plan 70 ft. with all rights, easements, privileges and appurtenances
to premises belonging; together with right in passageway.


Parcel RR-86    127 West Concord Street

        Land in Boston bounded:

        Southwest by said Concord Street 20 ft.;
        Northwest by straight line passing through middle of partition wall 90 ft. 6 in.;
        Northeast by passageway (known as Newland Place) 21 ft. 1 % in.;
        Southeast by land now or formerly of Eliza A. Coburn 34 ft. 6 in.;
        Southwest by same 6 in.;
        and Southeast again by same 56 ft.;

         being part of same premises conveyed to Caroline A. Benton by Mortimer C. & Mary E.
Ferris in Book 853 Page 89.


Parcel RR-88    213 West Newton Street

       Land with buildings thereon situated in Boston, on northeast side of West Newton Street,
numbered 213 on said street, bounded:

         BEGINNING at point on northeast side of West Newton Street, 331 ft. northwest from
Columbus Avenue;
         thence running northwest on West Newton Street 20 ft.;
         thence running northeast by land now or late of Sarah R. Bartlett through middle of brick
partition wall separating house mortgaged from house adjoining, 110 ft.;
         thence running southeast 20 ft.;
         thence running southwest by land now or late of Mary W. Bridge through middle of brick
partition wall separating house mortgaged from house adjoining 110 ft. to West Newton Street;

        Containing 2200 sq. ft.


Parcel RR-90    32 Greenwich Park

        Land in that part of Boston called Back Bay bounded: •



                                                A-9
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 18 of 19




       BEGINNING at point in south line of Greenwich Park, formerly Concord Street 343 ft.
northwest from Columbus Avenue;
       and running northwest on said Greenwich Park 20 ft.;
       thence southwest 100 ft.;
       thence southeast 20 ft.;
       thence northeast 100 ft. to POINT OF BEGINNING.


Parcel RR-91    139 Pembroke Street

       A certain parcel of land situated in Boston in the County of Suffolk and Commonwealth
of Massachusetts, bounded and described as follows:

         Southwesterly by Pembroke Street, 20.98 ft.;
         Northwesterly by land now or formerly of Minnie A. Burlingame, the line running in part
through the middle of an eight (8) inch brick wall, 80 ft.;
         Northeasterly by the middle line of a Way as shown on the plan hereinafter mentioned
21.15 ft.; and
         Southeasterly by land now or formerly of Delia Lydon, the line running in part through
the middle of an eight (8) inch brick wall (which has been widened to 12 inches), 80 ft.

         All of said boundaries are determined by the Court to be located as shown on a plan
drawn by J.A. Sharkey, Surveyors, dated February 5, 1944, as modified and approved by the
Court, filed in the Land Registration Office as plan No. 19080-A, a copy of a portion of which is
filed with Certificate of Title No. 49250.


Parcel RR-98    692 Massachusetts Avenue

        Land with buildings thereon in Boston bounded:

       BEGINNING at the most west corner thereof, being a point in the northeast line of
Massachusetts Avenue 546 ft. southeast from east corner of Massachusetts Avenue and
Washington Street;
       thence running northeast by Lot 26 on plan hereinafter mentioned 84.88 ft.;
       thence southeast by passageway 10 feet wide 22.75 ft.;
       thence southwest by Lot 28, 84.88 ft. to Massachusetts Avenue;
       thence northwest by Massachusetts Avenue 22.75 ft. to POINT OF BEGINNING;

        containing 1931 sq. ft. being Lot 27, Plan Book 2 Page 107.




Parcel RR-99            696 Massachusetts Avenue

        Certain parcel of land with buildings thereon in Boston, on that part of Massachusetts
Avenue formerly known as Chester Square, 696 Massachusetts Avenue being Lot 29, plan book
2, page 107,
        Bounded:



                                               A-10
     Case 1:20-cv-10911-LTS Document 1-5 Filed 05/12/20 Page 19 of 19




        BEGINNING at point in northeast line of Massachusetts Avenue 591.05 ft. southeast
from east corner of Massachusetts Avenue and Washington Street;
        thence running northeast by Lot 28, 84.88 ft.;
        thence southeast by passageway 10 ft. wide parallel with Massachusetts Avenue, 22 ft. 9
in.;
        thence running southwest by Lot 30, 84.88 ft.;
       thence running northwest by Massachusetts Avenue 22 ft. 9 in. to POINT OF
BEGINNING.

        Containing 1931.02 sq. ft.


Parcel PB-13b           32 Worcester Street

       Bounded:

       Northeast by Worcester Street, 20 ft.;
       Southeast by Shawmut Avenue, 45 ft.;
       Southwest by land now or formerly of the City of Boston, 20 ft;
       Northwest by land formerly of Inglis by line through middle of brick partition wall 45 ft.

        Containing 900 sq. ft.


Parcel SE-8             84 Worcester Street

       A certain parcel of land situated in Boston, in the County of Suffolk and Commonwealth
of Massachusetts, bounded and described as follows:

       Northeasterly by the southwesterly line of Worcester Street, 22 ft.;
        Southeasterly by land now or formerly of Lillian E. Brooks, the line running in part
through the middle of an 8 in. brick wall, 100 ft.;
        Southwesterly by a Passageway 10 ft. wide as shown on said plan, 22 ft.; and
        Northwesterly by land now or formerly of Margaret G. Glover, the line running in part
through the middle of an 8 in. brick wall, 100 ft.

          All of said boundaries are determined by the Court to be located as shown upon plan
numbered 19478-A, Sheet 2, filed with certificate of title No. 46458, the same being compiled
from plan drawn by David S. Wexler, Civil Engineer, dated June 16, 1945, and additional data on
file in the Land Registration Office all as modified and approved by the Court, and said land is
shown as parcel 2 on said plan.




                                              A-11
